DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2022 was filed after the mailing date of the non-final rejection on September 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on March 31, 2022 was filed after the mailing date of the non-final rejection on September 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on September 23, 2021 was filed after the mailing date of the non-final rejection on September 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Amendment, filed December 22, 2021, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 2, 9, and 16 have been cancelled.  Claims 1, 3, 7, 8, 10, 14, 15, 17, and 20 have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (PG Pub. No. 2009/0235022 A1), and further in view of Aronovich (PG Pub. No. 2017/0199893), Patel (PG Pub. No. 2019/0050263 A1), and Talagala (PG Pub. No. 2014/0089265 A1).
Regarding Claim 1, Bates discloses a method for managing data, the method comprising:
obtaining data from a host (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array …  the method receives host data comprising a plurality of interleaved data blocks);
applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information);
deduplicating the plurality of data chunks to obtain a plurality of deduplicated data chunks (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array); and
storing, across a plurality of fault domains, the plurality of deduplicated data chunks and the at least one parity chunk (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information).
Bates does not disclose:
generating a storage metadata slice entry specifying a storage location of each of the plurality of deduplicated data chunks and the at least one parity chunk;
generating an object entry for the object specifying the plurality of data chunks and the at least one parity chunk, wherein the plurality of deduplicated data chunks is a subset of the plurality of data chunks;
storing the storage metadata slice entry and the object entry in an accelerator pool;
initiating metadata distribution on the storage metadata slice entry and the object entry across the plurality of fault domains;
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry;
obtaining the plurality of data chunks and the at least one parity chunk using storage metadata, wherein the storage metadata comprises the storage metadata slice entry and a second metadata slice entry, wherein the second metadata slice entry specifies storage locations of the plurality of data chunks that are not present in the storage metadata slice entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata.
Aronovich discloses:
generating a storage metadata slice entry specifying a storage location of each of the plurality of deduplicated data chunks and the at least one parity chunk (see Aronovich, paragraph [0005], where input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated);
generating an object entry for the object specifying the plurality of data chunks and the at least one parity chunk, wherein the plurality of deduplicated data chunks is a subset of the plurality of data chunks (see Aronovich, paragraph [0027], where an entry in the similarity index consists of a representative value of the similarity unit and a storage address of the similarity unit's digests);
initiating metadata distribution on the storage metadata slice entry and the object entry across the plurality of fault domains (see Aronovich, paragraph [0005], where embodiments for rebalancing distributed deduplication metadata by a processor are provided …  input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated; see also paragraph [0029], where storage systems may include hard disk drive (HDD) devices, solid-state devices (SSD) etc., which may be configured in a redundant array of independent disks (RAID)); and
obtaining the plurality of data chunks and the at least one parity chunk using storage metadata, wherein the storage metadata comprises the storage metadata slice entry and a second metadata slice entry, wherein the second metadata slice entry specifies storage locations of the plurality of data chunks that are not present in the storage metadata slice entry (see Aronovich, paragraph [0049], where FIG. 4 also depicts various sequencing of messages between the processors P, P*, and other processors owning matched data as shown, and as follows. In step 1, processor P sends a representative value and digests corresponding to a given similarity unit to the processor P*, that owns the metadata slice that corresponds to the given representative value. Processor P* responds to processor P in step 2 with specification and owning processors information of matched data sections, that were calculated by processor P* for the given similarity unit. Processor P, in step 3, then sends the specification information of the matching data sections to the owning processors of the matched data, which respond in step 4 with specification information of storage blocks of the owning processors storing the particular matched data sections; see also paragraphs [0052-0053], where a corresponding deduplication metadata slice S* is calculated for the similarity unit, using a consistent hashing method (e.g., a highest random weight hashing method) applied to the representative value R of the similarity unit (step 510). Slice S* will be used for searching of similar data and for storage of deduplication meta-data of the similarity unit; the similarity unit's representative value and digest values are sent to the processor P* that owns slice S* (step 512) [it is the position of the Examiner that obtaining data using local metadata slices and global metadata slices constitutes storage metadata slice entry and a second metadata slice entry specifying storage locations of the plurality of data chunks that are not present in the storage metadata slice entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Aronovich for the benefit of distributing deduplication metadata across a grid of processors (see Aronovich, Abstract).
Bates in view of Aronovich does not disclose:
storing the storage metadata slice entry and the object entry in an accelerator pool;
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata.
The combination of Bates, Aronovich and Patel discloses storing the storage metadata slice entry (see Aronovich, paragraph [0005], where input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated) and the object entry in an accelerator pool (see Patel, paragraph [0011], where the compute device 110 may be embodied as any type of device capable of performing the functions described herein, including executing an application (e.g., with a general purpose processor), and utilizing the acceleration scheduler logic unit 150 to obtain, from the application 140, a request to accelerate a function, determine a capacity of each accelerator device 160 in the accelerator pool (e.g., the accelerator devices 160), schedule, in response to the request and as a function of the determined capacity of each accelerator device 160, acceleration of the function on one or more of the accelerator devices 160 to produce output data, and provide, to the application 140 and in response to completion of acceleration of the function, the output data to the application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates and Aronovich with Patel for the benefit of scheduling acceleration in a pool of accelerator devices (see Patel, Abstract).
The combination of Bates, Aronovich, and Patel does not disclose:
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata.
Talagala discloses:
after metadata distribution: obtaining an object replay request for the object (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure);
identifying the object entry based on the object replay request (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier);
identifying the plurality of data chunks and the at least one parity chunk using the object entry (see Talagala, paragraph [0156], where the temporal order module 304 inserts or stores an epoch identifier 622, 624 into each individual data segment, such as a packet, an ECC chunk or block, a logical page, a physical page, a logical erase block, a physical erase block, an LBA data block or range of data blocks, a file, a data object, or another predefined segment of data [it is the position of the Examiner that an ECC chunk or block is not patentably distinguishable from a parity chunk]); and performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata (see Talagala, paragraph [0048], where a journal, in certain embodiments, comprises a sequential and/or chronological record of data operations that may be used to reconstruct, reinstate, or revert to one or more historical or alternative versions of the data; see also paragraph [0112], where determine the state of data in a snapshot, in one embodiment, the time sequence interface module 306 may iterate through the sequential, log-based writing structure from the oldest data toward the newest data, replaying a sequence of changes to the data, to determine the state of data in a snapshot, to determine a logical-to-physical mapping for a snapshot, or the like based on stored epoch identifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates, Aronovich, and Patel with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 3, Bates in view of Aronovich, Patel, and Talagala discloses the method of Claim 1, wherein the object entry further specifies:
Bates does not disclose a timestamp, and an object identifier of the object, wherein the timestamp is associated with a point in time.  Talagala discloses a timestamp, wherein the timestamp is associated with a point in time (see Talagala, paragraph [0086], where an epoch identifier may be absolute (e.g., a timestamp)), and an object identifier of the object (see Talagala, paragraph [0043], where persistent contextual metadata may include, but is not limited to: a logical address of the data, an identifier of the data (e.g., a file name, object id, label, unique identifier, or the like)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract). 
Regarding Claim 4, Bates in view of Aronovich, Patel, and Talagala discloses the method of Claim 3, wherein:
Bates does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 5, Bates in view of Aronovich, Patel, and Talagala discloses the method of Claim 4, wherein:
Bates does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 6, Bates in view of Aronovich, Patel, and Talagala discloses the method of Claim 1, wherein:
Bates does not disclose a non-accelerator pool comprises the plurality of fault domains.  Patel discloses a non-accelerator pool comprises the plurality of fault domains (see Patel, paragraph [0011], where as shown in FIG. 2, the illustrative compute device 110 includes a compute engine 210, an input/output (I/O) subsystem 216, communication circuitry 218, the accelerator devices 160, and one or more data storage devices 222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Patel for the benefit of scheduling acceleration in a pool of accelerator devices (see Patel, Abstract).
Regarding Claim 7, Bates in view of Aronovich, Patel, and Talagala discloses the method of Claim 1, wherein:
storing the plurality of deduplicated data chunks and the at least one parity chunk comprises: storing a deduplicated data chunk of the plurality of deduplicated data chunks on a first data node in a fault domain of the plurality of fault domains (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information).
Bates does not disclose wherein initiating metadata distribution on the storage metadata slice entry and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata slice entry and a copy of the object entry on a second data node in the fault domain.  Aronovich discloses wherein initiating metadata distribution on the storage metadata slice entry and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata slice entry and a copy of the object entry on a second data node in the fault domain (see Aronovich, paragraph [0049], where FIG. 4 also depicts various sequencing of messages between the processors P, P*, and other processors owning matched data as shown, and as follows. In step 1, processor P sends a representative value and digests corresponding to a given similarity unit to the processor P*, that owns the metadata slice that corresponds to the given representative value. Processor P* responds to processor P in step 2 with specification and owning processors information of matched data sections, that were calculated by processor P* for the given similarity unit. Processor P, in step 3, then sends the specification information of the matching data sections to the owning processors of the matched data, which respond in step 4 with specification information of storage blocks of the owning processors storing the particular matched data sections; see also paragraphs [0052-0053], where a corresponding deduplication metadata slice S* is calculated for the similarity unit, using a consistent hashing method (e.g., a highest random weight hashing method) applied to the representative value R of the similarity unit (step 510). Slice S* will be used for searching of similar data and for storage of deduplication meta-data of the similarity unit; the similarity unit's representative value and digest values are sent to the processor P* that owns slice S* (step 512) [it is the position of the Examiner that obtaining data using local metadata slices and global metadata slices constitutes storage metadata slice entry and a second metadata slice entry specifying storage locations of the plurality of data chunks that are not present in the storage metadata slice entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Aronovich for the benefit of distributing deduplication metadata across a grid of processors (see Aronovich, Abstract).
Regarding Claim 8, Bates discloses a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing data, the method comprising:
obtaining data from a host (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array …  the method receives host data comprising a plurality of interleaved data blocks);
applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information);
deduplicating the plurality of data chunks to obtain a plurality of deduplicated data chunks (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array); and
storing, across a plurality of fault domains, the plurality of deduplicated data chunks and the at least one parity chunk (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information).
Bates does not disclose:
generating a storage metadata slice entry specifying a storage location of each of the plurality of deduplicated data chunks and the at least one parity chunk;
generating an object entry for the object specifying the plurality of data chunks and the at least one parity chunk, wherein the plurality of deduplicated data chunks is a subset of the plurality of data chunks;
storing the storage metadata slice entry and the object entry in an accelerator pool;
initiating metadata distribution on the storage metadata slice entry and the object entry across the plurality of fault domains;
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry;
obtaining the plurality of data chunks and the at least one parity chunk using storage metadata, wherein the storage metadata comprises the storage metadata slice entry and a second metadata slice entry, wherein the second metadata slice entry specifies storage locations of the plurality of data chunks that are not present in the storage metadata slice entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata.
Aronovich discloses:
generating a storage metadata slice entry specifying a storage location of each of the plurality of deduplicated data chunks and the at least one parity chunk (see Aronovich, paragraph [0005], where input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated);
generating an object entry for the object specifying the plurality of data chunks and the at least one parity chunk, wherein the plurality of deduplicated data chunks is a subset of the plurality of data chunks (see Aronovich, paragraph [0027], where an entry in the similarity index consists of a representative value of the similarity unit and a storage address of the similarity unit's digests);
initiating metadata distribution on the storage metadata slice entry and the object entry across the plurality of fault domains (see Aronovich, paragraph [0005], where embodiments for rebalancing distributed deduplication metadata by a processor are provided …  input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated; see also paragraph [0029], where storage systems may include hard disk drive (HDD) devices, solid-state devices (SSD) etc., which may be configured in a redundant array of independent disks (RAID)); and
obtaining the plurality of data chunks and the at least one parity chunk using storage metadata, wherein the storage metadata comprises the storage metadata slice entry and a second metadata slice entry, wherein the second metadata slice entry specifies storage locations of the plurality of data chunks that are not present in the storage metadata slice entry (see Aronovich, paragraph [0049], where FIG. 4 also depicts various sequencing of messages between the processors P, P*, and other processors owning matched data as shown, and as follows. In step 1, processor P sends a representative value and digests corresponding to a given similarity unit to the processor P*, that owns the metadata slice that corresponds to the given representative value. Processor P* responds to processor P in step 2 with specification and owning processors information of matched data sections, that were calculated by processor P* for the given similarity unit. Processor P, in step 3, then sends the specification information of the matching data sections to the owning processors of the matched data, which respond in step 4 with specification information of storage blocks of the owning processors storing the particular matched data sections; see also paragraphs [0052-0053], where a corresponding deduplication metadata slice S* is calculated for the similarity unit, using a consistent hashing method (e.g., a highest random weight hashing method) applied to the representative value R of the similarity unit (step 510). Slice S* will be used for searching of similar data and for storage of deduplication meta-data of the similarity unit; the similarity unit's representative value and digest values are sent to the processor P* that owns slice S* (step 512) [it is the position of the Examiner that obtaining data using local metadata slices and global metadata slices constitutes storage metadata slice entry and a second metadata slice entry specifying storage locations of the plurality of data chunks that are not present in the storage metadata slice entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Aronovich for the benefit of distributing deduplication metadata across a grid of processors (see Aronovich, Abstract).
Bates in view of Aronovich does not disclose:
storing the storage metadata slice entry and the object entry in an accelerator pool;
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata.
The combination of Bates, Aronovich and Patel discloses storing the storage metadata slice entry (see Aronovich, paragraph [0005], where input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated) and the object entry in an accelerator pool (see Patel, paragraph [0011], where the compute device 110 may be embodied as any type of device capable of performing the functions described herein, including executing an application (e.g., with a general purpose processor), and utilizing the acceleration scheduler logic unit 150 to obtain, from the application 140, a request to accelerate a function, determine a capacity of each accelerator device 160 in the accelerator pool (e.g., the accelerator devices 160), schedule, in response to the request and as a function of the determined capacity of each accelerator device 160, acceleration of the function on one or more of the accelerator devices 160 to produce output data, and provide, to the application 140 and in response to completion of acceleration of the function, the output data to the application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates and Aronovich with Patel for the benefit of scheduling acceleration in a pool of accelerator devices (see Patel, Abstract).
The combination of Bates, Aronovich, and Patel does not disclose:
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata.
Talagala discloses:
after metadata distribution: obtaining an object replay request for the object (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure);
identifying the object entry based on the object replay request (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier);
identifying the plurality of data chunks and the at least one parity chunk using the object entry (see Talagala, paragraph [0156], where the temporal order module 304 inserts or stores an epoch identifier 622, 624 into each individual data segment, such as a packet, an ECC chunk or block, a logical page, a physical page, a logical erase block, a physical erase block, an LBA data block or range of data blocks, a file, a data object, or another predefined segment of data [it is the position of the Examiner that an ECC chunk or block is not patentably distinguishable from a parity chunk]); and performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata (see Talagala, paragraph [0048], where a journal, in certain embodiments, comprises a sequential and/or chronological record of data operations that may be used to reconstruct, reinstate, or revert to one or more historical or alternative versions of the data; see also paragraph [0112], where determine the state of data in a snapshot, in one embodiment, the time sequence interface module 306 may iterate through the sequential, log-based writing structure from the oldest data toward the newest data, replaying a sequence of changes to the data, to determine the state of data in a snapshot, to determine a logical-to-physical mapping for a snapshot, or the like based on stored epoch identifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates, Aronovich, and Patel with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 10, Bates in view of Aronovich, Patel, and Talagala discloses the non-transitory computer readable medium of Claim 8, wherein the object entry further specifies:
Bates does not disclose a timestamp, and an object identifier of the object, wherein the timestamp is associated with a point in time.  Talagala discloses a timestamp, wherein the timestamp is associated with a point in time (see Talagala, paragraph [0086], where an epoch identifier may be absolute (e.g., a timestamp)), and an object identifier of the object (see Talagala, paragraph [0043], where persistent contextual metadata may include, but is not limited to: a logical address of the data, an identifier of the data (e.g., a file name, object id, label, unique identifier, or the like)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract). 
Regarding Claim 11, Bates in view of Aronovich, Patel, and Talagala discloses the non-transitory computer readable medium of Claim 10, wherein:
Bates does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 12, Bates in view of Aronovich, Patel, and Talagala discloses the non-transitory computer readable medium of Claim 11, wherein:
Bates does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 13, Bates in view of Aronovich, Patel, and Talagala discloses the non-transitory computer readable medium of Claim 8, wherein:
Bates does not disclose a non-accelerator pool comprises the plurality of fault domains.  Patel discloses a non-accelerator pool comprises the plurality of fault domains (see Patel, paragraph [0011], where as shown in FIG. 2, the illustrative compute device 110 includes a compute engine 210, an input/output (I/O) subsystem 216, communication circuitry 218, the accelerator devices 160, and one or more data storage devices 222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Patel for the benefit of scheduling acceleration in a pool of accelerator devices (see Patel, Abstract).
Regarding Claim 14, Bates in view of Aronovich, Patel, and Talagala discloses the non-transitory computer readable medium of Claim 8, wherein:
storing the plurality of deduplicated data chunks and the at least one parity chunk comprises: storing a deduplicated data chunk of the plurality of deduplicated data chunks on a first data node in a fault domain of the plurality of fault domains (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information).
Bates does not disclose wherein initiating metadata distribution on the storage metadata slice entry and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata slice entry and a copy of the object entry on a second data node in the fault domain.  Aronovich discloses wherein initiating metadata distribution on the storage metadata slice entry and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata slice entry and a copy of the object entry on a second data node in the fault domain (see Aronovich, paragraph [0049], where FIG. 4 also depicts various sequencing of messages between the processors P, P*, and other processors owning matched data as shown, and as follows. In step 1, processor P sends a representative value and digests corresponding to a given similarity unit to the processor P*, that owns the metadata slice that corresponds to the given representative value. Processor P* responds to processor P in step 2 with specification and owning processors information of matched data sections, that were calculated by processor P* for the given similarity unit. Processor P, in step 3, then sends the specification information of the matching data sections to the owning processors of the matched data, which respond in step 4 with specification information of storage blocks of the owning processors storing the particular matched data sections; see also paragraphs [0052-0053], where a corresponding deduplication metadata slice S* is calculated for the similarity unit, using a consistent hashing method (e.g., a highest random weight hashing method) applied to the representative value R of the similarity unit (step 510). Slice S* will be used for searching of similar data and for storage of deduplication meta-data of the similarity unit; the similarity unit's representative value and digest values are sent to the processor P* that owns slice S* (step 512) [it is the position of the Examiner that obtaining data using local metadata slices and global metadata slices constitutes storage metadata slice entry and a second metadata slice entry specifying storage locations of the plurality of data chunks that are not present in the storage metadata slice entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Aronovich for the benefit of distributing deduplication metadata across a grid of processors (see Aronovich, Abstract).
Regarding Claim 15, Bates discloses a data cluster, comprising:
a host (see Bates, paragraph [0018], where Fig. 1 illustrates data processing system 100 comprises a RAID controller 120 and data storage media 130, 140, 150, and 160);
wherein a data node of the plurality of data nodes comprises a processor and memory comprising instructions (see Bates, paragraph [0021], where RAID controller 120 comprises processor 128), which when executed by the processor perform a method, the method comprising:
obtaining data from a host (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array …  the method receives host data comprising a plurality of interleaved data blocks);
applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information);
deduplicating the plurality of data chunks to obtain a plurality of deduplicated data chunks (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array); and
storing, across a plurality of fault domains, the plurality of deduplicated data chunks and the at least one parity chunk (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information).
Bates does not disclose:
generating a storage metadata slice entry specifying a storage location of each of the plurality of deduplicated data chunks and the at least one parity chunk;
generating an object entry for the object specifying the plurality of data chunks and the at least one parity chunk, wherein the plurality of deduplicated data chunks is a subset of the plurality of data chunks;
storing the storage metadata slice entry and the object entry in an accelerator pool;
initiating metadata distribution on the storage metadata slice entry and the object entry across the plurality of fault domains;
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry;
obtaining the plurality of data chunks and the at least one parity chunk using storage metadata, wherein the storage metadata comprises the storage metadata slice entry and a second metadata slice entry, wherein the second metadata slice entry specifies storage locations of the plurality of data chunks that are not present in the storage metadata slice entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata.
Aronovich discloses:
generating a storage metadata slice entry specifying a storage location of each of the plurality of deduplicated data chunks and the at least one parity chunk (see Aronovich, paragraph [0005], where input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated);
generating an object entry for the object specifying the plurality of data chunks and the at least one parity chunk, wherein the plurality of deduplicated data chunks is a subset of the plurality of data chunks (see Aronovich, paragraph [0027], where an entry in the similarity index consists of a representative value of the similarity unit and a storage address of the similarity unit's digests);
initiating metadata distribution on the storage metadata slice entry and the object entry across the plurality of fault domains (see Aronovich, paragraph [0005], where embodiments for rebalancing distributed deduplication metadata by a processor are provided …  input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated; see also paragraph [0029], where storage systems may include hard disk drive (HDD) devices, solid-state devices (SSD) etc., which may be configured in a redundant array of independent disks (RAID)); and
obtaining the plurality of data chunks and the at least one parity chunk using storage metadata, wherein the storage metadata comprises the storage metadata slice entry and a second metadata slice entry, wherein the second metadata slice entry specifies storage locations of the plurality of data chunks that are not present in the storage metadata slice entry (see Aronovich, paragraph [0049], where FIG. 4 also depicts various sequencing of messages between the processors P, P*, and other processors owning matched data as shown, and as follows. In step 1, processor P sends a representative value and digests corresponding to a given similarity unit to the processor P*, that owns the metadata slice that corresponds to the given representative value. Processor P* responds to processor P in step 2 with specification and owning processors information of matched data sections, that were calculated by processor P* for the given similarity unit. Processor P, in step 3, then sends the specification information of the matching data sections to the owning processors of the matched data, which respond in step 4 with specification information of storage blocks of the owning processors storing the particular matched data sections; see also paragraphs [0052-0053], where a corresponding deduplication metadata slice S* is calculated for the similarity unit, using a consistent hashing method (e.g., a highest random weight hashing method) applied to the representative value R of the similarity unit (step 510). Slice S* will be used for searching of similar data and for storage of deduplication meta-data of the similarity unit; the similarity unit's representative value and digest values are sent to the processor P* that owns slice S* (step 512) [it is the position of the Examiner that obtaining data using local metadata slices and global metadata slices constitutes storage metadata slice entry and a second metadata slice entry specifying storage locations of the plurality of data chunks that are not present in the storage metadata slice entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Aronovich for the benefit of distributing deduplication metadata across a grid of processors (see Aronovich, Abstract).
Bates in view of Aronovich does not disclose:
storing the storage metadata slice entry and the object entry in an accelerator pool;
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata.
The combination of Bates, Aronovich and Patel discloses storing the storage metadata slice entry (see Aronovich, paragraph [0005], where input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated) and the object entry in an accelerator pool (see Patel, paragraph [0011], where the compute device 110 may be embodied as any type of device capable of performing the functions described herein, including executing an application (e.g., with a general purpose processor), and utilizing the acceleration scheduler logic unit 150 to obtain, from the application 140, a request to accelerate a function, determine a capacity of each accelerator device 160 in the accelerator pool (e.g., the accelerator devices 160), schedule, in response to the request and as a function of the determined capacity of each accelerator device 160, acceleration of the function on one or more of the accelerator devices 160 to produce output data, and provide, to the application 140 and in response to completion of acceleration of the function, the output data to the application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates and Aronovich with Patel for the benefit of scheduling acceleration in a pool of accelerator devices (see Patel, Abstract).
The combination of Bates, Aronovich, and Patel does not disclose:
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata.
Talagala discloses:
after metadata distribution: obtaining an object replay request for the object (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure);
identifying the object entry based on the object replay request (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier);
identifying the plurality of data chunks and the at least one parity chunk using the object entry (see Talagala, paragraph [0156], where the temporal order module 304 inserts or stores an epoch identifier 622, 624 into each individual data segment, such as a packet, an ECC chunk or block, a logical page, a physical page, a logical erase block, a physical erase block, an LBA data block or range of data blocks, a file, a data object, or another predefined segment of data [it is the position of the Examiner that an ECC chunk or block is not patentably distinguishable from a parity chunk]); and performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata (see Talagala, paragraph [0048], where a journal, in certain embodiments, comprises a sequential and/or chronological record of data operations that may be used to reconstruct, reinstate, or revert to one or more historical or alternative versions of the data; see also paragraph [0112], where determine the state of data in a snapshot, in one embodiment, the time sequence interface module 306 may iterate through the sequential, log-based writing structure from the oldest data toward the newest data, replaying a sequence of changes to the data, to determine the state of data in a snapshot, to determine a logical-to-physical mapping for a snapshot, or the like based on stored epoch identifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates, Aronovich, and Patel with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 17, Bates in view of Aronovich, Patel, and Talagala discloses the data cluster of Claim 15, wherein the object entry further specifies:
Bates does not disclose a timestamp, and an object identifier of the object, wherein the timestamp is associated with a point in time.  Talagala discloses a timestamp, wherein the timestamp is associated with a point in time (see Talagala, paragraph [0086], where an epoch identifier may be absolute (e.g., a timestamp)), and an object identifier of the object (see Talagala, paragraph [0043], where persistent contextual metadata may include, but is not limited to: a logical address of the data, an identifier of the data (e.g., a file name, object id, label, unique identifier, or the like)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract). 
Regarding Claim 18, Bates in view of Aronovich, Patel, and Talagala discloses the data cluster of Claim 17, wherein:
Bates does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 19, Bates in view of Aronovich, Patel, and Talagala discloses the data cluster of Claim 18, wherein:
Bates does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 20, Bates in view of Aronovich, Patel, and Talagala discloses data cluster of Claim 15, wherein:
storing the plurality of deduplicated data chunks and the at least one parity chunk comprises: storing a deduplicated data chunk of the plurality of deduplicated data chunks on a first data node in a fault domain of the plurality of fault domains (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information).
Bates does not disclose wherein initiating metadata distribution on the storage metadata slice entry and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata slice entry and a copy of the object entry on a second data node in the fault domain.  Aronovich discloses wherein initiating metadata distribution on the storage metadata slice entry and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata slice entry and a copy of the object entry on a second data node in the fault domain (see Aronovich, paragraph [0049], where FIG. 4 also depicts various sequencing of messages between the processors P, P*, and other processors owning matched data as shown, and as follows. In step 1, processor P sends a representative value and digests corresponding to a given similarity unit to the processor P*, that owns the metadata slice that corresponds to the given representative value. Processor P* responds to processor P in step 2 with specification and owning processors information of matched data sections, that were calculated by processor P* for the given similarity unit. Processor P, in step 3, then sends the specification information of the matching data sections to the owning processors of the matched data, which respond in step 4 with specification information of storage blocks of the owning processors storing the particular matched data sections; see also paragraphs [0052-0053], where a corresponding deduplication metadata slice S* is calculated for the similarity unit, using a consistent hashing method (e.g., a highest random weight hashing method) applied to the representative value R of the similarity unit (step 510). Slice S* will be used for searching of similar data and for storage of deduplication meta-data of the similarity unit; the similarity unit's representative value and digest values are sent to the processor P* that owns slice S* (step 512) [it is the position of the Examiner that obtaining data using local metadata slices and global metadata slices constitutes storage metadata slice entry and a second metadata slice entry specifying storage locations of the plurality of data chunks that are not present in the storage metadata slice entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Aronovich for the benefit of distributing deduplication metadata across a grid of processors (see Aronovich, Abstract).
Response to Arguments
Applicant’s Arguments, filed December 22, 2021, have been fully considered, but they are not persuasive.
Applicant argues on page 13 of Applicant’s Remarks that Talagala does not disclose “performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata.”  The Examiner respectfully disagrees.
Talagala explicitly discloses reconstructing a data object based on a point in time (see Talagala, paragraph [0048], where a journal, in certain embodiments, comprises a sequential and/or chronological record of data operations that may be used to reconstruct, reinstate, or revert to one or more historical or alternative versions of the data [emphasis added by Examiner]).  Talagala also contemplates reconstruction using deduplicated data (see Talagala, paragraph [0156], where the temporal order module 304 inserts or stores an epoch identifier 622, 624 into each individual data segment, such as a packet, an ECC chunk or block, a logical page, a physical page, a logical erase block, a physical erase block, an LBA data block or range of data blocks, a file, a data object, or another predefined segment of data).
All other arguments are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Uno (PG Pub. No. 2019/0361850 A1), which discloses a change log tracking updates to files and updated chunks of the updated files.
Pignatelli (PG Pub. No. 2014/0089630 A1), which discloses virtual block addressing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161         

























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161